Citation Nr: 0933477	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  05-12 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for chronic 
vertigo.


REPRESENTATION

Appellant represented by:	Scott E. Schermerhorn, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1960 to September 1963.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2003 rating decision of the Philadelphia, Pennsylvania 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
January 2009, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is associated with 
the Veteran's claims file.  Additional evidence was submitted 
with a waiver of initial Agency of Jurisdiction (AOJ) 
consideration at the Travel Board hearing.  In April 2009, 
the Board sought an advisory medical opinion from the 
Veterans Health Administration (VHA).

Although the RO implicitly reopened the Veteran's claim by 
deciding the issue on the merits in a March 2005 statement of 
the case (SOC), the question of whether new and material 
evidence has been received to reopen such claim must be 
addressed in the first instance by the Board because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end; hence, what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  The Board has 
characterized the claim accordingly.


FINDINGS OF FACT

1. A final Board decision in September 2002 denied service 
connection for chronic vertigo essentially on the basis that 
such disability was not etiologically related to the 
Veteran's service.

2. Evidence received since the September 2002 Board decision 
raises questions about the nature and etiology of the 
Veteran's current chronic vertigo, relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for chronic vertigo, and raises a 
reasonable possibility of substantiating the claim.

3. The Veteran's chronic vertigo is not shown to be related 
to his service, to include the August 1962 hospitalization 
therein.


CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim 
of service connection for chronic vertigo may be reopened. 
38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

2. Service connection for chronic vertigo is not warranted. 
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Initially, the Board notes that the Veteran was not given 
timely notice regarding the definition of new and material 
evidence and what information was necessary to reopen his 
claim of service connection for chronic vertigo, as is 
required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Inasmuch as this decision reopens the claim, any error in 
notice content or timing on that aspect of the appeal is 
harmless.

Regarding the underlying claim of service connection for 
chronic vertigo, the Veteran was advised of VA's duties to 
notify and assist in the development of his claim prior to 
the September 2003 rating decision.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  An August 2003 letter 
explained the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  He has had ample 
opportunity to respond/supplement the record, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  In 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), a May 2008 letter informed the Veteran of 
disability rating and effective date criteria.  

The Veteran's service treatment records (STRs) were 
previously associated with his claims file, and pertinent 
treatment records (and records from Social Security 
Administration (SSA)) have been secured.  The RO arranged for 
a VA examination in July 2007.  The Veteran has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claim.

B.	Factual Background

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

An April 2001 rating decision denied the Veteran's original 
claim of service connection for chronic vertigo, essentially 
because the evidence did not show that the condition occurred 
in or was caused by service.  A September 2002 Board decision 
continued a denial of the claim, finding that chronic vertigo 
was not etiologically related to the Veteran's service.  He 
was properly notified of that decision.  Accordingly, it is 
final.  38 U.S.C.A. § 7104.

Evidence of record at the time of the September 2002 Board 
decision included the Veteran's contentions that his current 
chronic vertigo is related to the vertigo he experienced in 
service when he had to fly to Korea.  Specifically, his trip 
involved several layover flights: from Pennsylvania to 
California, followed by Alaska, Japan and then Korea.  He 
stated that he experienced problems on each leg of his trip, 
with his symptoms worsening after each flight.  He claimed 
that by Japan, he was dizzy, unable to stand or talk 
correctly, and had to be hospitalized.  He also claimed that 
he has had motion sickness, vertigo, and dizziness ever since 
service such that he has never flown or been on a boat 
postservice.  

* STRs showing that in August 1962, the Veteran was 
hospitalized in Japan for 3 days after complaining of 
bilateral shoulder pain and an elevated temperature for two 
days.  On physical examination, his ears were clear, his 
throat slightly red, and his submandibular nodes were 
palpable.  A chest examination was normal.  Flu-like syndrome 
was diagnosed.  The Veteran's STRs also show that in his May 
1960 service enlistment report of medical history, he 
indicated that he did not have a past or current problem with 
car, train, sea or air sickness.  In his July 1963 service 
separation report of medical history, he indicated that he 
had a past or current problem with car, train, sea, or air 
sickness.  His service separation physical examination report 
is silent for any complaints, findings, treatment, or 
diagnosis of dizziness and/or vertigo.  On clinical 
evaluation the Veteran's ears, eyes, lungs, heart, vascular 
system, and neurological system were normal.  

* A copy of a postcard the Veteran sent to his parents from 
Alaska while en route to Korea in 1962.  He wrote, "I left 
quicker than I thought from Oakland, hope you got my letter, 
I think I got enough airplane rides for this year, but I'll 
be glad to take as many as they give me next to get home . . 
. I'll write soon in Japan but my ears still hurt from 
flying."

* June 1999 VA treatment records showing that the Veteran was 
hospitalized following complaints of dizziness and double 
vision for one week.  It was noted that he had experienced 
five prior episodes of vertigo.  Neurological examination 
found that he could not abduct the right eye completely, had 
double vision on extreme right lateral gaze, and had 
horizontal nystagmus.  There was no facial weakness and 
cranial nerves III and VI were intact.  Gag reflex was 
present and motor strength and sensation were intact.  
Coordination and cerebellar function revealed he was clumsy 
on the right side, and had poor alternating movements of his 
right hand.  An MRI was reviewed with a neurologist who noted 
that it was not of good quality, but showed some small 
punctate lesion on the right posterior frontal area in the 
sulci.  On discharge, the diagnoses were: 1) right cerebellar 
syndrome, metastasis or bleeding ruled out; and 2) possible 
right small pontine lacunar stroke.  A few days later, also 
in June 1999, the Veteran was admitted to the VA hospital 
after his family observed irrational behavior at home.  
Neurological examination was essentially unremarkable; a 
lumbar puncture was negative except for slightly elevated 
protein; and an MRI did not reveal any underlying pathology.  
The diagnoses were adjustment disorder and status post right 
cerebellar syndrome, etiology not clear.

* A September 1999 private treatment record from Dr. R.M.S. 
at the John Heinz Institute of Rehabilitation Medicine 
showing that the Veteran had reported having episodes of 
vertigo since May 1999.  He reported that several weeks 
before he began having the episodes, he bumped his head and 
had a low-grade fever without other signs of infection.  He 
complained of difficulty thinking and his wife complained of 
personality changes.  He reported that he had had four 
episodes of vertigo over the years, each about a day or two 
long, and that the first episode occurred in service.  A 
neurological examination was normal; the impression was 
recent attack of prolonged vertigo, ataxia, and double 
vision, rule out demyelinating disease, as well as rule out 
toxic-metabolic, inflammatory process, and infectious 
process.
* A September 1999 private treatment record from Dr. M.A.O., 
an otorhinolaryngologist, who assessed that the Veteran had 
disequilibrium and dizziness - rule out vestibulopathy, and 
noted that both tympanic membranes were clear and intact.  He 
recommended that the Veteran undergo an ENG.  Such was 
completed in November 2001; it showed left vestibular 
paresis.  

* A May 2000 letter from the Social Security Administration 
awarding disability benefits due to a neurological primary 
disability and a musculoskeletal secondary disability, 
effective November 1999.

* A June 2000 VA outpatient treatment record wherein the 
Veteran complained of problems that began in May 1999 with an 
acute onset of dizziness accompanied by severe vomiting and 
double vision.  He denied tinnitus, hearing loss, fullness or 
pressure in the ears, or fluctuating hearing prior to the 
"attack."  He also reported that his vertigo and vomiting 
had subsided, but that he still had constant dizziness.  
Examination revealed that he was alert and oriented, but very 
anxious.  His tandem gait was unstable, but his cranial 
nerves were intact.  His ear canals were clear, tympanic 
membranes were normal, and there was no evidence of otitis 
media, middle ear effusion, or otitis externa present.  There 
was a small exostosis of the right external ear canal.  The 
examining provider's impression was that the Veteran had an 
acute vestibular episode in May 1999 of unclear etiology.  He 
also noted that the Veteran's central nervous system and 
other complaints could not be explained and that his 
emotional problems were a contributing factor.

* A September 2000 letter from Dr. V.B.N. stating that he had 
reviewed the Veteran's records and obtained his medical 
history, including all of his radiology reports, which were 
negative, except for decreased vertebral response of the left 
side on ENG.  The Veteran was anxious on examination.  
Neurological examination showed that cranial nerves were 
intact, but there was some nystagmus or extreme right lateral 
gaze.  There was no facial paralysis, motor weakness, loss of 
sensation, and reflexes were 2+.  Dr. V.B.N. opined that 
although the Veteran's MRI of the brain was negative, a 
possible small brain stem stroke affecting the vestibular 
nuclei could not be ruled out, and was "more likely . . . 
the reason for his symptomatology."
* A December 2000 VA neurology consultation report with Dr. 
I.K. showing that the Veteran complained of dizziness, 
described as "lightheadedness and [a] floating sensation in 
the head."  Dr. I.K. noted that the Veteran was taking 
medication for mild depression and that an MRI of the brain 
reportedly showed fullness of the ventricles and mild 
atrophy.  He noted that these findings were not age-
appropriate.  Motor strength, reflexes, and sensation were 
normal.  A mental status examination was normal except for 
occasional errors in word output.  A cranial nerve 
examination showed nerve deafness on the right side and mild 
nystagmus on the right, without reproduction of the vertigo.  
Dr. I.K.'s assessment was, "I feel [the Veteran's] vertigo 
is secondary to Ménière's disease.  Other possibilities 
include benign positional vertigo."

Evidence received subsequent to the September 2002 Board 
decision includes:

* A June 2002 treatment record from Dr. Y.R. at Johns Hopkins 
Medicine, showing that the Veteran's chief complaint was 
disequilibrium.  After reviewing the Veteran's history and 
performing a physical examination, it was his impression that 
the Veteran had left-sided vestibular hypofunction, which was 
likely the result of a mini stroke he sustained 4 years 
prior.  He then reviewed the 1999 MRI by Dr. Z. and found no 
obvious stroke on the film, but noted that Dr. Z had 
recommended that a repeat MRI be done using a stroke protocol 
to further evaluate the Veteran's symptoms.  Dr. Y.R. found 
no evidence of benign paroxysmal positional vertigo, 
Ménière's disease, or any other medically-treatable 
etiologies.

* A March 2003 VA treatment record in which Dr. I.K. stated 
that he had reviewed the Veteran's service enlistment and 
separation reports of medical history and noted that, upon 
entry, the Veteran had denied any symptoms of dizziness.  
However, upon separation, he stated he had problems with 
flying and did not like to fly.  Based upon this information, 
Dr. I.K. stated, "This may indicate that [the Veteran] might 
have had some sort of change in health condition during 
[service] which caused him to not like flying (? caused 
vertigo).  He states he flew in cargo planes with inadequate 
pressures in the cabin.  Could that have caused barotrauma?  
I am speculating as I can't be sure here."

* A March 2003 private treatment record from Dr. B.J.K. of 
the Geisinger Medical Group.  The Veteran reported having a 
serious bout of vertigo in 1999 and experiencing problems 
with vertigo and dizziness ever since.  He also stated that 
he had had problems with vertigo ever since he had to fly in 
service, and reported having been hospitalized for vertigo 
and nausea in service.  Based upon the Veteran's history, Dr. 
B.J.K. opined that the Veteran had "some chronic vertigo 
that may have been caused, or was probably exacerbated by the 
flight in service"; the rationale included that he had been 
hospitalized at that time.

* A November 2003 private treatment record from Dr. D.S. at 
the Hospital of the University of Pennsylvania; the Veteran 
was evaluated for his balance difficulties.  He reported that 
his spells of dizziness began approximately 5 years prior and 
were similar to spells he had experienced in service.  These 
spells were characterized by neck pain, nausea, vomiting and 
imbalance.  He was unaware of any auditory or aural symptoms 
which accompanied these spells, but noted that he was 
frequently on an aircraft and was concerned they were 
responsible for his current dizzy spells.  It was also noted 
that about one week prior to his dizzy spell 5 years earlier, 
the Veteran suffered some minor head trauma at work.  Dr. 
D.S. reviewed the Veteran's record and found that an MRI scan 
was negative for any abnormality, electronystagmography 
performed 3 years in a row from 1999 to 2001 showed 
significant loss of labyrinthe function on the left, and an 
October 2003 balance function test showed complete loss of 
caloric response in the left ear.  After a physical 
examination, Dr. D.S. found that the Veteran had 
noncompensated left unilateral peripheral vestibular loss.  
In his opinion, it was most likely that the Veteran suffered 
his unilateral vestibular loss at the beginning of his severe 
episode of vertigo 5 years ago, as his testing had indicated 
a loss of both semicircular canal and otolith (saccular) 
function, and this could have accounted for his vertical 
double vision, nausea, vomiting, ataxia and vertigo.  Dr. 
D.S. doubted whether the Veteran's minor head strike or 
anything that might have happened 40 years ago in service 
would have contributed to this vestibular loss, but stated 
that it was possible that he suffered a partial loss on the 
left side while in service, which was compensated and that he 
had a further loss of function more recently.  Dr. D.S. also 
stated that an alternative explanation for the Veteran's 
complaints could be that he had a migraine, as he had a 
family history of headache and the quality of his headaches 
was consistent with migraine.  Dr. D.S. stated that he would 
not be comfortable attributing the amount of unilateral 
vestibular loss and hearing loss only to migraine, but noted 
that previous episodes of head or neck pain, nausea and 
vertigo could certainly be the result of a migraine.

* A July 2007 VA examination report wherein the examiner 
opined that there was no correlation between the Veteran's 
complaints of vertigo and his military service, as his 
vertiginous episodes initiated in June 1999, long after his 
military discharge.  The examiner explained that there were 
no references in the Veteran's STRs of him having a motion-
like sickness or aversion while in moving objects while in 
the military.

* An April 2009 VHA advisory opinion by a VA otolaryngologist 
who opines that based upon his review of the factual evidence 
found in the record, it is unlikely that the Veteran's 1962 
hospitalization in service is related to the postservice 
diagnoses rendered and treated.  The VHA consultant explains 
that although the Veteran's STRs show he was treated for a 
flu-like illness in August 1962, the records were silent for 
any otologic symptoms and the ears were documented as normal.  
The only reported supporting documentation of ear problems in 
service was from the appellant's postcard which stated, 
"I'll write soon in Japan but my ears still hurt from 
flying."  The VHA consultant notes that ear fullness, 
pressure, and pain frequently occur with altitude changes.  
The VHA consultant also notes that the Veteran's STRs were 
silent for otitis media, hearing loss, nystagmus, or vertigo.  
These are symptoms commonly associated with injuries 
resulting from barometric pressure changes.  The VHA 
consultant also notes that the Veteran was hospitalized twice 
in June 1999 with the following diagnoses: right cerebellar 
syndrome, metastasis or bleeding ruled out, possible right 
small pontine lacunar stroke, and adjustment disorder not 
otherwise specified.  He was reported to have dizziness and 
double vision.  Vertigo, the VHA consultant explains, can be 
of central (brain, brain stem), peripheral (inner ear), or 
combined (central and peripheral) origins.  Given the nature 
of the Veteran's June 1999 diagnoses, the VHA consultant 
opines that the Veteran's dizziness in June 1999 was likely 
of central origin and not peripheral.  He notes that the 
Veteran was also given diagnoses of left vestibular weakness 
(in November 2001), left vestibular hypofunction (in 2002), 
and left peripheral vestibular loss and migraine (in November 
2003).  He explains that vestibular paresis is characterized 
by imbalance and vertigo, thus supporting a diagnosis of 
vertigo with a possible peripheral (as opposed to central) 
etiology; however, in his opinion, it was not related to the 
Veteran's service as there was no supporting documentation of 
imbalance and vertigo in the STRs.  As the left vestibular 
hypofunction was felt to be related to a mini-stroke, the VHA 
consultant opines that it was of central origin.  The VHA 
consultant also notes that a June 2000 audiological 
evaluation revealed that the Veteran had mild to moderate 
symmetric sensorineural hearing loss with speech recognition 
ability of 100 percent in the right ear and 96 percent in the 
left ear.  These results, he explains, are typical for those 
who are over age 60.  Significantly, there was a lack of 
significant low frequency loss, which is typically associated 
with Ménière's disease (vertigo, hearing loss, tinnitus, and 
aural fullness).  Asymmetric hearing loss, which is usually 
seen in individuals who have perilymph fistula from 
barometric changes (such as air travel), was also not shown.  
Based on the foregoing, the VHA consultant concludes that the 
diagnoses rendered beginning in 1999 are unlikely related to 
the Veteran's military service (from 1960 to 1963).  

* A July 2009 memorandum from the Veteran's representative 
wherein he argues that the April 2009 VHA advisory opinion is 
inadequate as it is conclusory without providing sufficient 
explanation for his rationale.  He also argues that the VHA 
consultant did not address whether the Veteran suffered from 
barotrauma in service and whether the Veteran's complaints of 
motion sickness in service represented a continuation of his 
symptoms from service to the present.  In support of his 
argument, he included a medical article by Dr. C.G.M., 
titled, "Perilymphatic Fistula."

C.	Legal Criteria

As noted above, the Veteran's claim of service connection for 
chronic vertigo was denied by a September 2002 Board 
decision.  He was properly notified of that decision and it 
became final.  38 U.S.C.A. § 7104.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. §  3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date (in June 2004) and the new 
definition applies.  "New" evidence means existing evidence 
not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection also may be granted for any injury 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

D.	Analysis

Reopening of the Claim

The Board finds that the evidence received since the 
September 2002 Board decision is new and material because it 
was not before agency decision-makers at that time, and 
directly addresses the unestablished fact necessary to 
substantiate the claim.  Specifically, the claim was denied 
in September 2002 based essentially on findings that although 
the Veteran was shown to have chronic vertigo, it was not 
shown to be related to his service.  Treatment records 
received since the September 2002 Board decision include 
medical opinions to the effect that the Veteran's chronic 
vertigo may be related to (was incurred in) service.  When 
taken at face value, as is required when determining solely 
whether to reopen a previously denied claim, the additional 
evidence received is competent evidence that relates to the 
matter of a nexus between the Veteran's current chronic 
vertigo and his service service, and raises a reasonable 
possibility of substantiating the claim.  Thus, the 
additional evidence received is new and material and is 
sufficient to reopen the claim of entitlement to service 
connection for chronic vertigo.  

De Novo Review

At the outset, the Board finds that the appellant is not 
prejudiced by the Board's proceeding with de novo review of 
this claim without returning it to the RO for their initial 
de novo consideration upon the Board's reopening of the claim 
because the RO had already itself reopened the claim and 
adjudicated the matter de novo before certifying the appeal 
for Board review.

It is not in dispute that the Veteran now has chronic 
vertigo.  It is also not in dispute that he was hospitalized 
in August 1962 for flu-like symptoms in service and 
experienced motion sickness.  What he must still show to 
establish service connection for his chronic vertigo is that 
the current disability is related to his service, to include 
the August 1962 hospitalization.  

The record includes both medical evidence that tends to 
support the Veteran's claim of service connection for chronic 
vertigo and medical evidence that is against such claim.  
When evaluating this evidence, the Board must analyze its 
credibility and probative value, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The evidence that tends to support the Veteran's claim 
includes a March 2003 VA treatment record in which Dr. I.K., 
the Veteran's neurologist, notes that he reviewed the 
Veteran's service enlistment and separation reports of 
medical history and found that when the Veteran separated 
from service, he indicated he had problems when flying and 
disliked flying.  Based upon this fact, Dr. I.K. stated, 
"This may indicate that [the Veteran] might have had some 
sort of change in health condition during [service] which 
caused him not to like flying (? cause vertigo).  He states 
he flew in cargo planes with inadequate pressures in the 
cabin . Could that have caused barotrauma?  I am speculating 
as I can't be sure here."  This opinion, by the provider's 
own account, is speculative and inconclusive; therefore it is 
without probative value.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993) (holding that a medical opinion expressed in terms 
of "may" also implies "may or may not" and is too 
speculative to establish medical nexus; medical evidence that 
is speculative, general, or inconclusive cannot be used to 
support a claim).

The Veteran has also submitted a March 2003 private treatment 
record from Dr. B.J.K. of the Geisinger Medical Group, who 
opined that the Veteran's chronic vertigo may have been 
caused or was probably exacerbated by the flight in service, 
which was followed by the Veteran's hospitalization.  This 
opinion was based solely on history provided by the Veteran, 
and not on an independent review of the Veteran's entire 
medical record.  See Prejean v. West, 13 Vet. App. 444, 448-
49 (2000) (finding that a physician's access to the claims 
file and the thoroughness and detail of the opinion are 
important factors in assessing the probative value of a 
medical opinion).  Significantly, the Veteran reported to Dr. 
B.J.K. that he was hospitalized in service for vertigo and 
nausea, and that he had suffered from vertigo ever since 
service.  However, the Veteran's STRs show that he was 
hospitalized in August 1962 for a flu-like syndrome, and that 
such diagnosis was premised on complaints of bilateral 
shoulder pain and elevated temperatures for two days.  They 
also show that on physical examination, his ears were clear, 
his throat slightly red, and his submandibular nodes were 
palpable.  They are silent as to symptoms of dizziness, 
nausea, or vertigo.  While the Veteran may be competent to 
testify as to symptoms he experiences, such as dizziness and 
nausea (see Barr v. Nicholson, 21 Vet. App. 303 (2007); see 
also Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay 
statements are competent on in-service symptoms and 
postservice symptoms that later formed the basis of diagnosis 
of Ménière's disease, including dizziness, loss of balance, 
hearing trouble, stumble and fall, tinnitus, nausea)), his 
recollection of a remote event cannot overcome the 
contemporaneous clinical findings recorded in his STRs.  
Contemporaneous recorded medical data by their very nature 
have greater probative value than recollections of remote 
events (here, some 40 years prior).

In contrast, the April 2009 advisory opinion is based on a 
review of the claims file and contains a rationale for the 
opinions provided.  In opining that the Veteran's chronic 
vertigo (and other postservice diagnoses) are not related to 
his service, to include the August 1962 hospitalization 
therein, the VHA consultant emphasized that the Veteran's 
STRs are silent for any otologic symptoms and that his ears 
were documented as normal.  The VHA consultant acknowledged 
the Veteran's contemporaneous postcard in which he complained 
of ear pain, but noted that ear fullness, pressure, and pain 
frequently occur with altitude changes and does not 
necessarily indicate that the Veteran suffered from 
barotrauma in service.  Notably, the Veteran's STRs are 
silent for complaints of otitis media, hearing loss, 
nystagmus, and vertigo; these are symptoms commonly 
associated with injuries resulting from barometric pressure 
changes.  The VHA consultant explained that vertigo can be of 
central, peripheral, or combined origins.  As to the 
Veteran's June 1999 hospitalization for dizziness and double 
vision, it was his opinion that it was related to the 
Veteran's brain as he was given diagnoses of right cerebellar 
syndrome, metastasis or bleeding ruled out, possible right 
small pontine lacunar stroke, and adjustment disorder not 
otherwise specified.  As to the Veteran's November 2001 and 
November 2003 diagnoses of left vestibular weakness/loss, he 
opined that although peripheral in origin, these conditions 
were unrelated to the Veteran's service as there was no 
supportive documentation of imbalance/vertigo in the STRs.  
As to the 2002 diagnosis of left vestibular hypofunction, he 
opined that it was central in origin, as it was related to a 
mini-stroke.  

In evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, the Board 
places greater weight on the VHA consultant's April 2009 
opinion as his opinion is based on a more accurate and 
complete factual background of the Veteran's service medical 
history and postservice clinical data.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007) (holding that "a 
mere conclusion by a medical [provider] is insufficient to 
allow the Board to make an informed decision as to what 
weight to assign to the [medical provider's] opinion").  
Furthermore, the VHA consultant's opinion is supported by the 
evidence of record.  Specifically, in September 2000, the 
Veteran's physician, Dr. V.B.N., opined that although the 
Veteran's brain MRI was negative, a possible small brain stem 
stroke affecting the vestibular nuclei could not be ruled 
out, and indicated that it was the likely reason for his 
symptomatology of dizziness, nausea, and double vision.  In 
June 2002, it was Dr. Y.R.'s impression that the Veteran's 
left-sided vestibular hypofunction was the result of a mini-
stroke he had sustained four years earlier.  And, in November 
2003, Dr. D.S. expressed doubt that a minor head strike or 
anything else that might have happened 40 years ago in 
service would have contributed to the Veteran's vestibular 
loss.  The Board acknowledges that Dr. D.S. also allowed for 
the possibility that the Veteran may have suffered a partial 
vestibular loss on the left side while in service, which was 
compensated until he suffered a more recent loss of function, 
but notes that this was a speculative suggestion (and 
therefore lacking in probative value).  Significantly, Dr. 
D.S. also sought to provide an alternative explanation for 
the Veteran's complaints by pointing to migraines, stating 
that the Veteran had a family history of such and that the 
quality of his headache complaints were consistent with 
migraines.  

On July 2007 VA examination, the examiner emphasized that 
although the Veteran states that he has had vertigo ever 
since service, his first documented vertiginous episode was 
in 1999, some 35 years after his separation from service.  
Such a lengthy period of time between service and the 
earliest postservice clinical documentation of the disability 
for which service connection is sought is of itself a factor 
for consideration against a finding that any current hearing 
loss is related to service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (in a claim alleging that a 
disability was aggravated by service). 

In July 2009, the Veteran's representative argued that the 
VHA consultant failed to provide sufficient rationale for his 
opinions.  Specifically, he contends that the VHA consultant 
did not address whether the Veteran suffered from barotrauma 
in service and whether his complaints of motion sickness in 
service represented a continuation of his vertigo symptoms 
from service to the present.  The Board fids otherwise.  As 
discussed above, the VHA consultant opined that there was no 
evidence of barotrauma in service given the absence of 
symptoms of such, such as hearing loss, otitis media, 
vertigo, and nystagmus, in service.  As to the Veteran's 
contention that he did not suffer from motion sickness until 
service (as is documented by his service separation report of 
medical history), and that his current diagnoses are related 
to such, the Board notes that, apart from the speculative 
opinion from Dr. I.K. in March 2003, none of the Veteran's 
extensive treatment records have associated his current 
diagnoses to motion sickness in service.  The Veteran's own 
statements relating his chronic vertigo to his service are 
not competent evidence, as he is a layperson, and lacks the 
training to opine regarding medical causation; this question 
is medical in nature and is not capable of resolution by lay 
observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007
As it has been found that the VHA consultant's April 2009 
opinion has more probative value than the March 2003 private 
opinions of Dr. I.K. or Dr. B.J.K., the Board concludes that 
the preponderance of the evidence is against the Veteran's 
claim.  Accordingly, the benefit of the doubt doctrine does 
not apply; the claim must be denied.


ORDER

The appeal to reopen a claim of service connection for 
chronic vertigo is granted; however, service connection for 
chronic vertigo is denied on de novo review.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


